ORDER
PER CURIAM:
John Duvall appeals dismissal of his First Amended Civil Rights Petitiori in the Circuit Court of Cole County. He raises two points on appeal, asserting the circuit court clearly erred in: (1) dismissing Du-vall’s Counts 1, 2, and 3 for being beyond the statute of limitations because the circuit court failed to find the statute of limitations should have been tolled; and (2) dismissing Duvall’s Count 9 for failure to state a claim upon which relief may be granted because the circuit court failed to recognize Duvall had a suitable cause of action. We affirm. Rule 84.16(b).